NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            MARTHA C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, T.F., Appellees.

                              No. 1 CA-JV 21-0269
                                FILED 1-11-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39503
                The Honorable David O. Cunanan, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By James William Rappaport
Counsel for Appellee Department of Child Safety
                         MARTHA C. v. DCS, T.F.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Michael J. Brown joined.


C R U Z, Judge:

¶1           Martha C. (“Mother”) appeals from the superior court’s order
terminating her parental relationship to T.F. For the following reasons, we
affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In May 2020, Mother gave birth to T.F., who tested positive
for amphetamines and fentanyl. Mother admitted to using illicit substances
throughout her pregnancy, including on the day of T.F.’s birth. As a result,
T.F. suffered from respiratory distress and withdrawal symptoms, and
required oxygen, morphine stabilization, and a feeding tube. Due to
Mother’s failure to receive appropriate prenatal care, T.F. suffered from
bacterial sepsis, which required antibiotics for treatment. T.F. also had a
fractured upper right arm that possibly occurred in utero but was never
adequately explained.

¶3           At the request of the Department of Child Safety (“DCS”),
Mother submitted a hair follicle sample, which tested positive for
methamphetamines and amphetamines. DCS took temporary physical
custody of T.F. and filed a dependency petition. T.F. was later released
from the hospital to a foster placement. T.F. was found dependent as to
Mother in July 2020, when Mother failed to appear for a contested hearing,
where the court adopted a family reunification case plan.

¶4              DCS offered Mother reunification services, including
substance-abuse assessment and treatment, random drug testing,
behavioral health assessment and treatment, a parent aide, transportation,
and visitation. Mother failed to call in for drug testing, and besides the
initial hair follicle, she did not submit any other samples for drug testing.
Mother closed out of her substance-abuse assessment and treatment
referrals due to lack of contact. Mother failed to show up for, or confirm, a
majority of her visits and skill sessions. Mother closed out unsuccessfully




                                     2
                          MARTHA C. v. DCS, T.F.
                           Decision of the Court

from the parent-aide services and failed to enhance any of her sixteen
diminished capacities.

¶5            Mother failed to appear for most of the court hearings,
including the dependency hearing, report and review hearings, and a
permanency planning hearing. In April 2021, DCS moved to terminate
Mother’s parental relationship on the basis of neglect, substance abuse,
time-in-care for a period of six months or longer, and time-in-care for a
period of nine months or longer. At the initial severance hearing, where
Mother was present, the superior court set a date for the pretrial conference
for the termination adjudication. The court warned Mother that if she failed
to appear at the pretrial conference, the court could proceed to an
adjudication of the issues in her absence.

¶6            At the pretrial conference, Mother was not present. The court
found Mother had no good cause for her failure to appear and proceeded
to a termination adjudication in her absence. Following the hearing, the
superior court terminated the parental relationship on the grounds of
substance abuse, abuse and neglect, time-in-care for a period of six months
or longer, and time-in-care for a period of nine months or longer.

¶7           Mother timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) sections 8-235(A), 12-120.21(A)(1), and
-2101(A)(1).

                                DISCUSSION

¶8            Mother argues the superior court failed to make the required
findings of fact and conclusions of law in its termination ruling.

¶9              The superior court may terminate a parent-child relationship
if it finds clear and convincing evidence of at least one statutory ground for
termination under A.R.S. § 8-533(B), and that termination is in the child’s
best interests. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12
(2000). “Every order of the court terminating the parent-child relationship
. . . shall be in writing and shall recite the findings on which the order is
based . . . .” A.R.S. § 8-538(A). The superior court is not required to list
every single fact it relied upon in making its findings, but it must include
the “essential and determinative facts on which the conclusion was
reached.” Logan B. v. Dep’t of Child Safety, 244 Ariz. 532, 537, ¶ 15 (App.
2018) (internal quotation marks and citation omitted). We review de novo
the sufficiency of findings of fact as a mixed question of fact and law.
Francine C. v. Dep’t of Child Safety, 249 Ariz. 289, 296, ¶ 14 (App. 2020).



                                       3
                           MARTHA C. v. DCS, T.F.
                            Decision of the Court

¶10           Citing Francine C., DCS contends Mother waived this
argument by failing to raise it with the superior court. However, Francine
C. held that a party cannot waive the superior court’s failure to include
findings of fact in a dependency order. 249 Ariz. at 295-98, ¶¶ 12, 15-25.
Although DCS asks that we not apply Francine C. to this termination case,
findings of fact in a termination order would appear to be at least as
important as those in a dependency order. Accordingly, and noting that a
finding of waiver is discretionary, Jessicah C. v. Dep’t of Child Safety, 248 Ariz.
203, 207, ¶¶ 18-21 (App. 2020) (citing cases), we will address the merits of
Mother’s arguments regarding the lack of necessary findings.

I.     Statutory Ground

¶11           Mother’s rights were terminated based upon several statutory
grounds, including substance abuse. To support a termination on the
grounds of substance abuse, the superior court must find that Mother’s
drug abuse is chronic, it hinders her ability to discharge her parental
responsibilities, and it will continue for a prolonged indeterminate period.
A.R.S. § 8-533(B)(3).

¶12            The superior court included findings that T.F. tested positive
for amphetamines and fentanyl at birth, which led to serious health
complications, and Mother admitted to using illicit substances on the day
of delivery. The superior court also found that Mother has admitted a
history of substance abuse, as well as recent and ongoing substance use
throughout the termination and dependency proceedings. The superior
court also noted that Mother had not participated in a substance-abuse
treatment program or demonstrated sobriety throughout the termination
proceedings. The court included findings that Mother submitted a hair
follicle that tested positive for methamphetamines and amphetamines,
Mother closed out of two substance-abuse treatment referrals due to lack of
engagement, and Mother failed to submit to any random urinalysis tests.

¶13            Mother argues the court failed to include findings regarding
her ability to discharge her parental responsibilities because of substance
abuse.

¶14           Here, the record contains uncontested evidence that Mother
has significant substance-abuse issues that hinder her ability to protect T.F.,
make appropriate decisions, and lead a stable life. See Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 378, ¶¶ 20-22 (App. 2010) (finding the
parent was unable to discharge his parental responsibilities where he did
not make appropriate decisions, protect his children, or provide his



                                        4
                          MARTHA C. v. DCS, T.F.
                           Decision of the Court

children with a safe home). Mother’s substance-abuse issues have
prevented her from obtaining employment or another form of income to
support her child. Mother also admitted her home was not safe or suitable
for her child. Further, Mother’s drug abuse during her pregnancy and her
failure to receive appropriate prenatal care led to T.F.’s health
complications at birth.

¶15           The record clearly demonstrates Mother was unable to
discharge her parental responsibilities because of substance abuse, and the
superior court’s remaining findings sufficiently support termination on the
ground of substance abuse. Because the court need only find one ground
to support a termination, we need not address the written findings related
to the remaining statutory grounds. See Jesus M. v. Ariz. Dep’t of Econ. Sec.,
203 Ariz. 278, 280, ¶ 3 (App. 2002).

II.    Best Interests

¶16             Finally, the superior court must find that termination is in the
child’s bests interests. See Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 149-
50, ¶ 8 (2018). The superior court included findings that termination was
in T.F.’s best interests because “it would further the plan of adoption, which
would provide the child with permanency and stability.” The superior
court further found that T.F. is currently in an adoptive placement that is
meeting all of her needs. See Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz.
345, 350, ¶ 23 (App. 2013); Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376,
377, ¶ 5 (App. 1998). The superior court noted that continuing the parent-
child relationship would be detrimental to T.F. because the child would be
left “to linger in care for an indeterminate period since [T.F.] does not have
parents who are able to care for her.” The superior court included the
requisite findings. We find no error.

                                CONCLUSION

¶17           For the foregoing reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA



                                          5